DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Acknowledgement is made of Applicant’s claim amendments on 02/17/2022. The claim amendments are entered. Presently, claims 1-21 remain pending. Claims 1-20 have been amended and claim 21 is newly added.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 15, and 20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant argues: Terao, Ni, and Zhu do not disclose "receiving, by a computing device, a first word that is specified to be included as a term in a topic in a set of topics in a model." The rejection cited Terao as disclosing this element. Terao discloses classification model training data wherein each rectangle under topics represents a document (set of words). See Terao, par. 126. Terao may disclose training data, but not a first word that is specified to be included as a term in a topic. (page 9 of remarks)
Examiner response: Examiner respectfully disagrees. Ni teaches a first word “national” belonging to a topic “football”. In addition Fig. 3 shows a set of topics 314. (para [0044] It is common to use word distributions to represent topics in topic modeling research work. Intuitively, high probability values will be assigned to words which can well characterize the topic. For example, for the universal -topic "football", words like "football", "cup", "national", "season" and "league" may have high probability values.)
Applicant argues: Terao, Ni, and Zhu do not disclose "receiving, by the computing device, a relationship of co-occurrence between two second words that are specified to be included as terms in a same topic in the set of topics." The rejection cites Ni as disclosing this element. Ni discloses "if "ipod" and "iTunes" frequently co-occur in a set of documents, both words may have high scores in one topic." See Ni, par. 36. Ni discloses words that co-occur in a document, but not receiving a relationship of co-occurrence between two second words that are specified to be included as terms in a same topic. Ni discloses extracting two words that frequently co-occur. (page 9 of remarks)

Examiner response: Examiner respectfully disagrees. Ni discloses a relationship of co-occurrence between two words “ipod” and “iTunes” which are specified to belong to one topic.
Applicant argues: Terao, Ni, and Zhu do not disclose "analyzing, by the computing device, a plurality of documents to train the model with respect to the first word and the two second words to add a third word from the plurality of documents as a term to the set of topics, wherein the training restricts the first word and the two second words as terms in respective specified topics when analyzing each document in the plurality of documents to determine whether to add the third word as the term to the set of topics." Terao does not disclose the training restricts the first word and the two second words as terms in respective specified topics when analyzing each document in the plurality of documents. Terao discloses extracting words from the documents. See Terao, par. 60. Terao does not disclose a restriction of terms in topics when analyzing each document. Also, Ni does not disclose a restriction of the two second words. Rather, Ni may analyze a document for words that frequently co-occur. (page 9 of remarks)

Examiner response: Examiner respectfully disagrees. Ni discloses word distributions belonging to a single topic (i.e. restricted) (para [0044] Its representation in Chinese language may have high probability values for word like " (football)", " (football player)", ".box-solid. .box-solid. (league matches)", ".box-solid. (matches)", " .box-solid. (champion)" and ".box-solid. .box-solid. (club)", etc. Although represented by different languages, both word distributions correspond with exactly one universal -topic.)
Applicant argues: For example, claim 21 recites "during training of the model, a value for the third word indicating whether the third word should be included in a topic is iteratively updated when analyzing additional documents in the plurality of documents while the first word and the two second words are restricted as terms in respective specified topics." Terao, Ni, and Zhu do not disclose iteratively updating a value for the third word indicating whether the third word should be included in a topic while the first word and the two second words are restricted as terms in respective specified topics. (page 9-10 of remarks)
Examiner response: Examiner respectfully disagrees. Ni discloses using Gibbs Sampling for iteratively updating the probability that a word belongs to a topic (para [0068] For each value of K, the model is estimated using 200 Gibbs Sampling iterations. According to the experiments, the exemplary empirical study found the extracted universal -topics quite meaningful and not very sensitive to the K parameter.). 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-21 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 15, and 20 recite the limitation “determining, by the computing device, probabilities for terms in the set of topics based on a contribution a respective topic”, it is unclear what is meant by “based on a contribution a respective topic”.  It appears that a word is missing after ‘contribution’.  For example, it is not clear if the limitation should read as, “based on a contribution or a respective topic”, “based on a contribution and a respective topic”, or “based on a contribution to a respective topic”.  For examination purposes, Examiner will be interpreting it as “based on a contribution to a respective topic”. 
Claims 2-14, 16-19, and 21 are dependent claims that do not cure the deficiencies and are rejected for the same reasons.
Claims 10 and 11 recites the limitation "the genomes" in “wherein a joint distribution function of the media program with other media programs and the genomes is determined” and “wherein the joint distribution function comprises a joint probability the genome applies to a-the media program”.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-6, 12-15, and 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over Ni et al. (US-20110258229-A1) in view of Zweig et al. (US-20140229158-A1).
Regarding Claim 1,
Ni teaches a method comprising: 
receiving, by a computing device, a first word that is specified to be included as a term in a topic in a set of topics in a model (para [0044] It is common to use word distributions to represent topics in topic modeling research work. Intuitively, high probability values will be assigned to words which can well characterize the topic. For example, for the universal -topic "football", words like "football", "cup", "national", "season" and "league" may have high probability values. Topic (i.e football) and the word (e.g. cup, national, etc.) In addition Fig. 3 shows a set of topics 314.); 
receiving, by the computing device, a relationship of co-occurrence between two second words that are specified to be included as terms in a same topic in the set of topics (para [0036] The philosophy behind topic modeling is to utilize word co-occurrence information for extracting document semantics. For example, if "ipod" and "iTunes" frequently co-occur in a set of documents, both words may have high scores in one topic.); 
wherein the training restricts the first word and the two second words as terms in respective specified topics (para [0044] Its representation in Chinese language may have high probability values for word like " (football)", " (football player)", ".box-solid. .box-solid. (league matches)", ".box-solid. (matches)", " .box-solid. (champion)" and ".box-solid. .box-solid. (club)", etc. Although represented by different languages, both word distributions correspond with exactly one universal -topic. Words restricted to a single topic.) when analyzing each document in the plurality of documents; and 
determining, by the computing device, probabilities for terms in the set of topics based on a  contribution a respective topic (para [0044] It is common to use word distributions to represent topics in topic modeling research work. Intuitively, high probability values will be assigned to words which can well characterize the topic. For example, for the universal -topic "football", words like "football", "cup", "national", "season" and "league" may have high probability values.), wherein a probability associated with at least some of the first word, the two second words, and the third word to a respective topic (para [0018] Each topic/word distribution indicates the probability of any particular word occurring in the corresponding topic.) is based on the analyzing of the plurality of documents (para [0019] The model assumes that the documents of a concept-unit are created in each of languages L.sub.1 through L.sub.j using a common topic distribution. That is, all of the documents within a single concept-unit, regardless of language, are generated using the same universal topic distribution.).
Ni does not explicitly disclose
analyzing, by the computing device, a plurality of documents to train the model with respect to the first word and the two second words to add a third word from the plurality of documents as a term to the set of topics, …when analyzing each document in the plurality of documents to determine whether to add the third word as the term to the set of topics; and 
Zweig (US 20140229158 A1) teaches 
analyzing, by the computing device, a plurality of documents to train the model (para [0077] An LDA training module 502 analyzes a corpus of documents based on the premise that the documents have been generated using the procedure described above (although the documents are not actually produced in this manner). Based on its analysis, the LDA training module 502 produces a matrix .beta. that estimates the unigram topic distributions associated with the documents in the corpus, together with the parameter .alpha..) with respect to the first word and the two second words (para [0077] For each topic, the matrix .beta. identifies a distribution of words that are associated with the topic. For example, assume that one of the topics corresponds to "football." The topic distribution for this subject may identify the terms "quarterback," "first down," "field goals," etc. with respective probabilities associated with these terms.) to add a third word from the plurality of documents as a term to the set of topics, wherein the training restricts the first word and the two second words as terms in respective specified topics when analyzing each document in the plurality of documents to determine whether to add the third word as the term to the set of topics (para [0083] In this equation, the "newly added" distribution c.sub.w corresponds to the distribution of topics for the word that is added to the document at a new time t, compared to time t-1. For example, in FIG. 2, assume that, at a next instance, the block 212 of words slides to the right, such that that the block 212 now includes words w.sub.3-w.sub.8. In this case, the c.sub.w vector in the above equation expresses the topic distribution for the newly added word w.sub.8.]); and 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the topic modeling of Ni with the training of Zweig.
Doing so would allow for selecting the most appropriate model at runtime to best suit the input information. This allows for modeling topics from different languages (para [0001])
Regarding Claim 3,
Ni and Zweig teach the method of claim 1. Ni further teaches wherein receiving, by the computing device, the first word that is specified to be included as the term in the topic in the set of topics comprises receiving a restriction of the first word to the topic in the set of topics (para [0044] Its representation in Chinese language may have high probability values for word like " (football)", " (football player)", ".box-solid. .box-solid. (league matches)", ".box-solid. (matches)", " .box-solid. (champion)" and ".box-solid. .box-solid. (club)", etc. Although represented by different languages, both word distributions correspond with exactly one universal -topic.).
Regarding Claim 4,
Ni and Zweig teach the method of claim 1. Ni further teaches wherein the probability  comprises a probability distribution for at least some of the first word, the two second words, and the third word in a respective topic (para [0018] Each topic/word distribution indicates the probability of any particular word occurring in the corresponding topic.).
Regarding Claim 5,
Ni and Zweig teach the method of claim 1. Ni further teaches wherein the probability is determined in view of the relationship between the two second words that are associated with the same topic in the set of topics (para [0026] Each word distribution corresponds to a topic k and a language L.sub.1, and indicates the relative probability of each word occurring in an individual topic.).
Regarding Claim 6,
Ni and Zweig teach the method of claim 1. Ni further teaches wherein the relationship of co-occurrence specifies the two second words co-occur in the same topic or do not co-occur in the same topic (para [0036] The philosophy behind topic modeling is to utilize word co-occurrence information for extracting document semantics. For example, if "ipod" and "iTunes" frequently co-occur in a set of documents, both words may have high scores in one topic.).
Regarding Claim 12,
Ni/Zweig teach the method of claim 1. Zweig further teaches further comprising: 
defining, by the computing device, information for a set of genomes, the set of genomes describing characteristics of media programs (para [0095] In this scenario, an input information-providing module (IIPM) 1002 receives language information that accompanies media content 1004. The media content 1004 may correspond to image content, video content, audio content, text content, graphical content, markup language content (e.g., "Web" content), etc., or any combination thereof.); and 
defining, by the computing device, which genomes in the set of genomes correspond to which topics in the set of topics (para [0076] (3) Each word is chosen for the document by first selecting one of the topics associated with the document. Each topic is associated with a unigram distribution of words associated with the topic, with a probability associated with each word. The selection of the word involves then choosing one of the words from the distribution of the words associated with the selected topic.).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the topic modeling of Ni with the training of Zweig.
Doing so would allow for selecting the most appropriate model at runtime to best suit the input information. This allows for modeling topics from different languages (para [0001])
Regarding Claim 13,
Ni/Zweig teach the method of claim 1. Ni further teaches wherein training the model comprises: inputting, by the computing device, the textual information for the plurality of documents and information to include the first word as the term in the topic and information for the two second words to co-occur in the topic as terms to train the model (para [0036] The philosophy behind topic modeling is to utilize word co-occurrence information for extracting document semantics. For example, if "ipod" and "iTunes" frequently co-occur in a set of documents, both words may have high scores in one topic.).
Regarding Claim 14,
Ni/Zweig teach the method of claim 1. Ni further teaches wherein training the model comprises: determining, by the computing device, words other than the first word to associate with the set of topics based on term co-occurrence in the textual information and the relationship of co-occurrence between the two second words (para [0036] The philosophy behind topic modeling is to utilize word co-occurrence information for extracting document semantics. For example, if "ipod" and "iTunes" frequently co-occur in a set of documents, both words may have high scores in one topic.).
Regarding Claim 15,
Ni teaches a non-transitory computer-readable storage medium containing instructions, that when executed, control a computer system to be configured for: 
receiving a first word that is specified to be included as a term in a topic in a set of topics in a model (para [0044] It is common to use word distributions to represent topics in topic modeling research work. Intuitively, high probability values will be assigned to words which can well characterize the topic. For example, for the universal -topic "football", words like "football", "cup", "national", "season" and "league" may have high probability values. Topic (i.e football) and the word (e.g. cup, national, etc.) In addition Fig. 3 shows a set of topics 314.); 
receiving a relationship of co-occurrence between two second words that are specified to be included as terms in a same topic in the set of topics (para [0036] The philosophy behind topic modeling is to utilize word co-occurrence information for extracting document semantics. For example, if "ipod" and "iTunes" frequently co-occur in a set of documents, both words may have high scores in one topic.); 
wherein the training restricts the first word and the two second words as terms in respective specified topics when analyzing each document in the plurality of documents (para [0044] Its representation in Chinese language may have high probability values for word like " (football)", " (football player)", ".box-solid. .box-solid. (league matches)", ".box-solid. (matches)", " .box-solid. (champion)" and ".box-solid. .box-solid. (club)", etc. Although represented by different languages, both word distributions correspond with exactly one universal -topic. Words restricted to a single topic.); and 
determining probabilities for terms in the set of topics based on a contribution a respective topic (para [0044] It is common to use word distributions to represent topics in topic modeling research work. Intuitively, high probability values will be assigned to words which can well characterize the topic. For example, for the universal -topic "football", words like "football", "cup", "national", "season" and "league" may have high probability values.), wherein a probability associated with at least some of the first word, the two second words, and the third word to a respective topic (para [0018] Each topic/word distribution indicates the probability of any particular word occurring in the corresponding topic.) is based on the analyzing of the plurality of documents (para [0019] The model assumes that the documents of a concept-unit are created in each of languages L.sub.1 through L.sub.j using a common topic distribution. That is, all of the documents within a single concept-unit, regardless of language, are generated using the same universal topic distribution.).
Ni does not explicitly disclose
analyzing a plurality of documents to train the model with respect to the first word and the two second words to add a third word from the plurality of documents as a term to the set of topics… to determine whether to add the third word as the term to the set of topics;
However, Zweig teaches
analyzing a plurality of documents to train the model (para [0077] An LDA training module 502 analyzes a corpus of documents based on the premise that the documents have been generated using the procedure described above (although the documents are not actually produced in this manner). Based on its analysis, the LDA training module 502 produces a matrix .beta. that estimates the unigram topic distributions associated with the documents in the corpus, together with the parameter .alpha..) with respect to the first word and the two second words (para [0077] For each topic, the matrix .beta. identifies a distribution of words that are associated with the topic. For example, assume that one of the topics corresponds to "football." The topic distribution for this subject may identify the terms "quarterback," "first down," "field goals," etc. with respective probabilities associated with these terms.) to add a third word from the plurality of documents as a term to the set of topics… to determine whether to add the third word as the term to the set of topics (para [0083] In this equation, the "newly added" distribution c.sub.w corresponds to the distribution of topics for the word that is added to the document at a new time t, compared to time t-1. For example, in FIG. 2, assume that, at a next instance, the block 212 of words slides to the right, such that that the block 212 now includes words w.sub.3-w.sub.8. In this case, the c.sub.w vector in the above equation expresses the topic distribution for the newly added word w.sub.8.]); and 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the topic modeling of Ni with the training of Zweig.
Doing so would allow for selecting the most appropriate model at runtime to best suit the input information. This allows for modeling topics from different languages (para [0001])
Regarding Claim 19,
Ni/Zweig teach the non-transitory computer-readable storage medium of claim 15. Ni further teaches wherein the probability is determined in view of the relationship between the two second words that are associated with the same topic in the set of topics (para [0026] Each word distribution corresponds to a topic k and a language L.sub.1, and indicates the relative probability of each word occurring in an individual topic.).
Regarding Claim 20,
Ni teaches an apparatus comprising: 
one or more computer processors (para [0095] The components of computing system 902 include one or more processors 904, and memory 906.); and 
a non-transitory computer-readable storage medium comprising instructions, that when executed, control the one or more computer processors to be configured for: Page 6 of 10Appl. No. 15/283,079Reply to Office Action of November 18, 2021 
receiving a first word that is specified to be included as a term in a topic in a set of topics in a model (para [0044] It is common to use word distributions to represent topics in topic modeling research work. Intuitively, high probability values will be assigned to words which can well characterize the topic. For example, for the universal -topic "football", words like "football", "cup", "national", "season" and "league" may have high probability values. Topic (i.e football) and the word (e.g. cup, national, etc.) In addition Fig. 3 shows a set of topics 314.); 
receiving a relationship of co-occurrence between two second words that are specified to be included as terms in a same topic in the set of topics (para [0036] The philosophy behind topic modeling is to utilize word co-occurrence information for extracting document semantics. For example, if "ipod" and "iTunes" frequently co-occur in a set of documents, both words may have high scores in one topic.); 
wherein the training restricts the first word and the two second words as terms in respective specified topics when analyzing each document in the plurality of documents (para [0044] Its representation in Chinese language may have high probability values for word like " (football)", " (football player)", ".box-solid. .box-solid. (league matches)", ".box-solid. (matches)", " .box-solid. (champion)" and ".box-solid. .box-solid. (club)", etc. Although represented by different languages, both word distributions correspond with exactly one universal -topic. Words restricted to a single topic.); and 
determining probabilities for terms in the set of topics based on a contribution a respective topic (para [0044] It is common to use word distributions to represent topics in topic modeling research work. Intuitively, high probability values will be assigned to words which can well characterize the topic. For example, for the universal -topic "football", words like "football", "cup", "national", "season" and "league" may have high probability values.), wherein a probability associated with at least some of the first word, the two second words, and the third word (para [0018] Each topic/word distribution indicates the probability of any particular word occurring in the corresponding topic.) to a respective topic is based on the analyzing of the plurality of documents (para [0083] In this equation, the "newly added" distribution c.sub.w corresponds to the distribution of topics for the word that is added to the document at a new time t, compared to time t-1. For example, in FIG. 2, assume that, at a next instance, the block 212 of words slides to the right, such that that the block 212 now includes words w.sub.3-w.sub.8. In this case, the c.sub.w vector in the above equation expresses the topic distribution for the newly added word w.sub.8.]).
Ni does not explicitly disclose
analyzing a plurality of documents to train the model with respect to the first word and the two second words to add a third word from the plurality of documents as a term to the set of topics… to determine whether to add the third word as the term to the set of topics;
However, Zweig teaches
analyzing a plurality of documents to train the model (para [0077] An LDA training module 502 analyzes a corpus of documents based on the premise that the documents have been generated using the procedure described above (although the documents are not actually produced in this manner). Based on its analysis, the LDA training module 502 produces a matrix .beta. that estimates the unigram topic distributions associated with the documents in the corpus, together with the parameter .alpha..) with respect to the first word and the two second words (para [0077] For each topic, the matrix .beta. identifies a distribution of words that are associated with the topic. For example, assume that one of the topics corresponds to "football." The topic distribution for this subject may identify the terms "quarterback," "first down," "field goals," etc. with respective probabilities associated with these terms.) to add a third word from the plurality of documents as a term to the set of topics… to determine whether to add the third word as the term to the set of topics (para [0083] In this equation, the "newly added" distribution c.sub.w corresponds to the distribution of topics for the word that is added to the document at a new time t, compared to time t-1. For example, in FIG. 2, assume that, at a next instance, the block 212 of words slides to the right, such that that the block 212 now includes words w.sub.3-w.sub.8. In this case, the c.sub.w vector in the above equation expresses the topic distribution for the newly added word w.sub.8.]); and 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the topic modeling of Ni with the training of Zweig.
Doing so would allow for selecting the most appropriate model at runtime to best suit the input information. This allows for modeling topics from different languages (para [0001])
Regarding Claim 21,
Ni/Zweig teach the method of claim 1. Ni further teaches wherein: during training of the model, a value for the third word indicating whether the third word should be included in a topic is iteratively updated when analyzing additional documents in the plurality of documents while the first word (para [0068] For each value of K, the model is estimated using 200 Gibbs Sampling iterations. According to the experiments, the exemplary empirical study found the extracted universal -topics quite meaningful and not very sensitive to the K parameter.) and the two second words are restricted as terms in respective specified topics (para [0044] Its representation in Chinese language may have high probability values for word like " (football)", " (football player)", ".box-solid. .box-solid. (league matches)", ".box-solid. (matches)", " .box-solid. (champion)" and ".box-solid. .box-solid. (club)", etc. Although represented by different languages, both word distributions correspond with exactly one universal -topic.).

Claims 2, 7-11, and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Ni/Zweig, as applied above, and further in view of Gao et al. A Two-stage Approach for Generating Topic Models (“Gao”).
Regarding Claim 2,
Ni and Zweig teach the method of claim 1. Zweig further teaches, wherein the parameter is used to add the third word as the term to the set of topics (para [0075] (2) A multinomial distribution over topics is decided for the document by sampling from a Dirichlet distribution parameterized by the parameter a. In other words, this step identifies the topics that are associated with the document, together with a probability associated with each topic.).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the topic modeling of Ni with the training of Zweig.
Doing so would allow for selecting the most appropriate model at runtime to best suit the input information. This allows for modeling topics from different languages (para [0001])
	Ni and Zweig do not explicitly disclose
further comprising receiving, by the computing device, a parameter value that prevents topics from being submerged by other topics that are larger in the model,
However, Gao teaches
further comprising receiving, by the computing device, a parameter value that prevents topics from being submerged by other topics that are larger in the model (Gao page 6 paragraph 2, “The first method is based on the well-known term weighting method tf-idf (term frequency - inverse document frequency). The distinct feature of the tf-idf method is that it chooses discriminative terms to represent a document or a topic rather than popular terms. ... The basic idea of the proposed tf-idf based method is to find the discriminative words from the words which are assigned to a topic by LDA to represent that topic.” This optimization of the topic representation acts to raise the power of terms capable of differentiating the topics, and lower the power of common terms among words used for topics.).
The artisan of ordinary skill, starting with the method of training a topic model of Ni/Zweig, would have appreciated the benefit of a detailed word training process for a topic model as proposed by Gao. The ordinarily-skilled artisan would readily see the benefits of training words by the method of Gao, which would provide the well-known, predictable, and expected results of a more accurate topic model. The artisan of ordinary skill would have been motivated to combine Ni/Zweig with Gao, at least because both are drawn to learning topic models.
Therefore, a person having ordinary skill in the art at the effective filing date of the invention would have found it obvious to combine the method of training a topic model of Ni/Zweig with the topic model training process of Gao in order to achieve an accurate topic model. 
Regarding Claim 7,
Ni and Zweig teach the method of claim 1. 
	While Ni/Zweig disclose a media program, Ni/Zweig do not explicitly disclose
further comprising: 
determining, by the computing device, a term frequency for terms found in textual information for a media program; and 
scoring, by the computing device, the topics for the media program based on the probability for the terms in the set of topics and the corresponding term frequency.
However, Gao teaches
determining, by the computing device, a term frequency for terms found in textual information for a media program (Gao page 6 paragraph 2, “The first method is based on the well-known term weighting method tf-idf (term frequency - inverse document frequency). The distinct feature of the tf-idf method is that it chooses discriminative terms to represent a document or a topic rather than popular terms.” Here the TF-IDF process takes place over words selected by FDA for all topics.); and 
scoring, by the computing device, the topics for the media program based on the probability for the terms in the set of topics and the corresponding term frequency (Gao page 7 paragraph 1, “For the topical document, the word distribution over topic j ... is generated based on their tf-idf scores, which are calculated by equation (3).” Also see Table 5 showing the weights found by TF-IDF.).
The artisan of ordinary skill, starting with the method of training a topic model of Ni/Zweig, would have appreciated the benefit of a detailed word training process for a topic model as proposed by Gao. The ordinarily-skilled artisan would readily see the benefits of training words by the method of Gao, which would provide the well-known, predictable, and expected results of a more accurate topic model. The artisan of ordinary skill would have been motivated to combine Ni/Zweig with Gao, at least because both are drawn to learning topic models.
Therefore, a person having ordinary skill in the art at the effective filing date of the invention would have found it obvious to combine the method of training a topic model of Ni/Zweig with the topic model training process of Gao in order to achieve an accurate topic model. 
Regarding Claim 8,
Ni/Zweig/Gao teach the method of claim 7. Gao further teaches further comprising normalizing, by the computing device, the scoring of the set of topics (Gao page 7 paragraph 1, “Inverse document frequency (idf) reflects the popularity of term across topical documents in Dtopic, where V is the total number of topical documents and is the document frequency.” IDF is a means of normalizing the term frequency over the topic-word collection for word scoring, which directly produces atopic score.).
The artisan of ordinary skill, starting with the method of training a topic model of Ni/Zweig, would have appreciated the benefit of a detailed word training process for a topic model as proposed by Gao. The ordinarily-skilled artisan would readily see the benefits of training words by the method of Gao, which would provide the well-known, predictable, and expected results of a more accurate topic model. The artisan of ordinary skill would have been motivated to combine Ni/Zweig with Gao, at least because both are drawn to learning topic models.
Therefore, a person having ordinary skill in the art at the effective filing date of the invention would have found it obvious to combine the method of training a topic model of Ni/Zweig with the topic model training process of Gao in order to achieve an accurate topic model. 
Regarding Claim 9,
Ni/Zweig/Gao teach the method of claim 7. Gao further teaches further comprising selecting, by the computing device, a number of highest scored topics for the media program as genomes for the media program (Gao page 6 paragraph 3, “Assuming that the original document collection D has V number of topics,” then V highest scoring topics are selected in all exemplary material. The algorithms described do not determine the number of topics V.).
The artisan of ordinary skill, starting with the method of training a topic model of Ni/Zweig, would have appreciated the benefit of a detailed word training process for a topic model as proposed by Gao. The ordinarily-skilled artisan would readily see the benefits of training words by the method of Gao, which would provide the well-known, predictable, and expected results of a more accurate topic model. The artisan of ordinary skill would have been motivated to combine Ni/Zweig with Gao, at least because both are drawn to learning topic models.
Therefore, a person having ordinary skill in the art at the effective filing date of the invention would have found it obvious to combine the method of training a topic model of Ni/Zweig with the topic model training process of Gao in order to achieve an accurate topic model. 
Regarding Claim 10,
Ni/Zweig/Gao teach the method of claim 7. Ni further teaches wherein a joint distribution function of the media program with other media programs and the genomes is determined (para [0063] This section presents a modification of Gibbs Sampling method for the estimation of ML-LDA. Gibbs Sampling is a method of producing a sample from a joint distribution when only conditional distributions of each variable can be efficiently computed.).
Regarding Claim 11,
Ni/Zweig/Gao teach the method of claim 10. Ni further teaches wherein the joint distribution function comprises a joint probability the genome applies to the media program (para [0053] According to the generative graphical model depicted in FIG. 5, LDA has only two parameters [right arrow over (.alpha.)] and [right arrow over (.beta.)]. Given these two Dirichlet parameters, the joint distribution of all known and hidden variables can be written as:).
Regarding Claim 16,
Claim 16 is the computer-readable storage medium corresponding to the method of claim 1. Claim 16 is substantially similar to claim 2 and is rejected on the same grounds.
Regarding Claim 17,
Ni/Zweig/Gao teach the non-transitory computer-readable storage medium of claim 16. Ni further teaches wherein receiving, the first word that is specified to be included as the term in the topic in the set of topics comprises receiving a restriction of the first word to the topic in the set of topics (para [0044] Its representation in Chinese language may have high probability values for word like " (football)", " (football player)", ".box-solid. .box-solid. (league matches)", ".box-solid. (matches)", " .box-solid. (champion)" and ".box-solid. .box-solid. (club)", etc. Although represented by different languages, both word distributions correspond with exactly one universal -topic.).
Regarding Claim 18,
Ni/Zweig/Gao teach the non-transitory computer-readable storage medium of claim 17. Ni further teaches wherein the probability comprises a probability distribution for at least some of the first word, the two second words, and the third word in a respective topic (para [0018] Each topic/word distribution indicates the probability of any particular word occurring in the corresponding topic.).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY K NGUYEN whose telephone number is (571)272-0217. The examiner can normally be reached Mon - Fri 7:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Li B Zhen can be reached on 5712723768. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/H.N./Examiner, Art Unit 2121                                                                                                                                                                                                        
/Li B. Zhen/Supervisory Patent Examiner, Art Unit 2121